Pee Curiam:
The plaintiffs in this ejectment have no title, and cannot recover under any circumstances. The premises in dispute were devised by James Jones to “the Trustees of the First Presbyterian Church of the Northern Liberties of Pittsburgh, commonly called the Fourth Presbyterian Church,” for a charitable or religious use. The said church has ceased to exist as a religious organization, but, before its dissolution, conveyed the premises in dispute to trustees appointed by the presbytery to receive the same. We are not called upon to decide upon the regularity of this transaction. It is enough to say that the plaintiffs have no standing to call it in question. The trust *335property remains, with the indelible stamp of the trust upon it, and by no failure of a trustee or the object of the trust ceasing can the property revert to the heirs of the grantor. This by force of the act of April 26, 1855, P. L. 331.
Judgment affirmed.